HAWKINS, J.
Action to recover fees claimed by appellee 'for executing certain tax-certificates to the territory, and for ■money paid for acknowledgment ¡ to certain tax-deeds to the «territory. The court below rendered judgment for appellee *337for $292, being one dollar each for tax-certificates issued to the territory. We find practically the same kind of a record and about the same questions involved as in Maricopa County v. Osborn, ante, p. 331, 40 Pac. 313.
Counties may appeal without filing appeal-bond; hence the motion to dismiss the appeal is denied.
The motion for new trial not being here in a bill of exceptions, we can only consider errors upon the face of the record. The judgment overruling the demurrer is a part of the record, and does not have to be excepted to or embodied in a bill of exceptions before it can be reviewed here. Hamlin v. Reynolds, 22 Ill. 207. We have just decided in Maricopa County v. Osborn that a county recorder has no cause of .action against the county for filing and recording tax-certificates and tax-deeds to the territory. He accepts his office with the law as written in the statutes, and can get such fees only by the mode set out in the revenue act. The tax-collector is in the same category. He has stated no cause of action in his complaint against the county.
The judgment is reversed and cause remanded, with directions to the court below to sustain the demurrer to the complaint.
Bethune J., and Bouse, J., concur.
Baker, C. J., took no part in this case, having been of counsel in the court below.